Citation Nr: 1633439	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-00 456A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a low back injury. 

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to May 1979.  The Veteran also had Reserve service from 1979 to 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is associated with the evidentiary record.

In the July 2009 rating decision, the RO also denied to reopen the Veteran's claims of entitlement to service connection for residuals of a right eye injury, appendectomy and node biopsy, chronic left shoulder condition, hearing loss, and degenerative joint disease of the right shoulder.  In the July 2010 notice of disagreement, the Veteran indicated he disagreed with all of the denials.  In November 2012, the RO issued a rating decision granting entitlement to service connection for hearing loss and tinnitus.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for hearing loss is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In November 2012, the RO issued a statement of the case denying entitlement to service connection for residuals of a right eye injury, appendectomy and node biopsy, residuals of a low back injury, chronic left shoulder condition, and degenerative joint disease of the right shoulder.  In January 2013, the Veteran submitted a written statement, which has been accepted as a substantive appeal, in which he indicated he continued to disagree with the decision regarding the low back injury; the Veteran did not indicate disagreement with any of the other issues adjudicated in the November 2012 statement of the case.  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to service connection for a right eye injury, appendectomy and node biopsy, chronic left shoulder condition, or degenerative joint disease of the right shoulder, and thus, those issues are not currently before the Board.
The issue of entitlement to an increased disability rating for hearing loss has been raised by the record in the April 2016 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. A June 1997 rating decision denied entitlement to service connection for residuals of a low back injury based on the determination that the Veteran's acute in-service injury did not result in a permanent back disability.

2. The Veteran did not submit a notice of disagreement with the June 1997 rating decision.  No new and material evidence was received by VA within one year of the issuance of the June 1997 rating decision.

3. The additional evidence presented since the RO decision in June 1997 relates to an unestablished fact necessary to substantiate the claim.

4. There is an approximate balance of positive and negative evidence as to whether the Veteran's current back disability is related to his in-service injury.


CONCLUSIONS OF LAW

1. The June 1997 rating decision, which denied the Veteran's claim of entitlement to service connection for residuals of a low back injury, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2. The additional evidence received since the June 1997 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Resolving doubt in favor of the Veteran, a back disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of the Claim for Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 1997 rating decision denied entitlement to service connection for residuals of a low back injury based on the determination that the Veteran's acute in-service injury did not result in a permanent back disability.  The Veteran did not submit a notice of disagreement with the June 1997 rating decision.  No new and material evidence was received by VA within one year of the issuance of the June 1997 rating decision.  As such, the June 1997 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 1997 RO decision, the Veteran has submitted copies of a July 2012 lumbar spine CT scan showing multilevel disc disease.  The Veteran has also submitted a March 2014 letter opinion from Dr. J.H., a June 2016 letter from F.T.J., and a June 2016 letter opinion from Dr. G.A., which indicate a relationship between the Veteran's current back disability and his in-service injury.  This evidence is new, as it was not of record at the time of the final June 1997 rating decision.  These records are also material evidence because they indicate the Veteran suffers from a currently diagnosed back disability, and relate such back disability to his in-service back injury.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a low back injury, as it raises a reasonable possibility that the Veteran suffers from a current back disability related to his active duty service.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  A July 2012 lumbar spine CT scan revealed multilevel disc disease, including disc bulges at L3-L4, L4-L5, and L5-S1.  Minimal bilateral facet joint arthropathy was suggested at L3-L4.  At L4-L5, hypertrophy of the ligamentum flavum was noted, and there appeared to be mild to moderate effacement of the lateral recesses.  Finally, the broad-based disc bulge at L5-S1 appeared to efface the left greater than right lateral recess, and minimal facet joint degenerative changes were present.  See also September 2012 VA examination report (herniated disc with left lower extremity radiculopathy).

The second Shedden element is also met.  The Veteran's service records confirm that while performing Inactive Duty Training in January 1994, the Veteran was lifting an M198 Howitzer with a group of individuals when the weapon was suddenly dropped while the Veteran was still holding onto the weapon.  The Veteran sprained his back, and this injury was determined to have occurred in the line of duty.  See June 1994 approved line of duty; April 1994 Statement of Medical Exam and Duty Status; January 1994 J.W. treatment record; January 1994 Veteran statement; see also February 1997 Physical Examination Board Proceedings; September 1996 Medical Examination Board.

As to the third Shedden element, the Veteran contends that his current back disability is related to his in-service back injury.  See, e.g., April 2016 videoconference hearing testimony; March 2014 VA Form 9 statement.

The Veteran's service treatment records indicate that following the January 1994 back injury, the Veteran continued to seek treatment for low back pain.  A treatment record by Dr. J.C.F. of the orthopaedic clinic at Keesler Air Force Base noted the Veteran complained of low back pain since January 1994, at which time he was moving a weapon and felt low back pain, and the low back pain had continued, and was actually worse.  Upon examination, the Veteran had mild midline lower lumbar tenderness, but x-rays were negative.  The impression was low back pain of questionable etiology, and an MRI was ordered, as well as a physical therapy consultation.  A December 1994 treatment record by Dr. J.C.F. noted the Veteran was currently in physical therapy for his lower back, and that upon examination he had mild lumbosacral spine tenderness.  The MRI was reported as negative.  The impression was low back pain with no sign of lumbar herniated nucleus pulposus.  Dr. J.C.F. stated that if the Veteran did not improve with physical therapy and over-the-counter pain medications over the next three months, he would recommend a Medical Board.

In an April 1995 Medical Evaluation Board, Dr. J.C.F. noted the Veteran's report that his back pain began in January 1994 at which time he was moving a Howitzer, and the Veteran's report that he felt his back pain had continued since that time and was actually worse.  Upon examination, the lumbar spine was diffusely tender with extension of his iliolumbar ligaments, and both flexion and extension were extremely painful.  Dr. J.C.F. diagnosed chronic low back pain, and stated that the Veteran's 14 to 15 month history of low back pain had not responded to any conservative measures, and was actually worse.  Dr. J.C.F. stated there was no clear etiology or treatable cause of the Veteran's back pain due to the negative imaging reports, and that he anticipated the Veteran's back pain would remain chronic.

In June 1996, Dr. J.C.F. completed another Medical Evaluation Board, and again noted that the Veteran reported his back pain began with the sudden jolting of the Howitzer in January 1994 and continued, and was actually worse at that time.  Upon examination, the Veteran's lumbar spine was diffusely tender throughout with extension of his iliolumbar ligaments.  Dr. J.C.F. again opined that the Veteran's chronic low back pain had not responded to any conservative treatments, and that he anticipated the back pain would continue to significantly limit the Veteran.

A February 1997 Physical Evaluation Board Proceeding included the disability description, "chronic low back pain without muscle spasm or radiculopathy," which was stated to have incurred or been aggravated in the line of duty.  The proceedings concluded that the Veteran's chronic back pain and his resulting profile restrictions precluded his performance of his duties.  The Veteran was discharged from the Reserves.  See March 1997 Orders D62-3.

Upon VA examination in May 1997, the examiner noted the Veteran's reports regarding his in-service back injury.  The Veteran reported he continued to suffer from chronic low back pain, and that any bending and lifting was painful.  Upon examination, the Veteran had tenderness to palpation in the right lower lumbar region, as well as pain on range of motion testing.  The impression was chronic lumbar syndrome with a history of a lifting injury.

In July 1997, the Veteran presented to the Central Mississippi Family Health Clinic with complaints of low back pain, which he stated he had since his 1994 military injury.  The assessment was low back pain/strain, status post injury in 1994.

An August 1997 emergency room note from Riley Memorial Hospital stated the Veteran slipped and fell on a wet floor in a grocery store.  The Veteran reported he fell on his left side, and he complained of pain in his left shoulder, left hip, and down his spine, with the most intense pain in his left hip.  X-rays of the lumbosacral spine showed some minimal loss of vertebral body height anteriorly at L3 and L2 levels, the exact age of which was undetermined, but no other abnormalities were seen.  An August 1997 treatment record from the Greater Meridian Health Clinic noted the Veteran had reported a fall in a grocery store three days prior which hurt his back.  The Veteran complained of low back pain, and stated it was localized on the left hip joint.  Upon examination the Veteran had pain on straight leg raising and tenderness in the back.  Low back pain with sciatica was diagnosed.  Subsequent treatment records from Dr. W.C.S. discussed only the Veteran's complaints of left shoulder pain in relation to the August 1997 fall.  See also June 2000 Social Security Administration decision.

In July 2012, the lumbar spine CT was completed due to the Veteran's back pain.  In August 2012, Dr. G.A. of The Pain Treatment Center noted the Veteran's complaints of low back pain, and increasing pain to his lower back with radiation down his left leg.  Upon examination, the Veteran had spinous process tenderness upon palpation, and paraspinal muscle tenderness.  The Veteran's range of motion was painful when bending laterally and forward, and lumbar facet tenderness to palpation was noted.  Dr. G.A. assessed chronic low back pain (lumbago), and chronic back pain with radiation.

Upon VA examination in September 2012, the VA examiner noted the Veteran's in-service lumbar strain injury.  The examiner noted the Veteran's report that his back pain has progressively worsened over the years, and that he currently received treatment from Dr. G.A.  The Veteran reported daily, sharp low back pain with a severity of 8-to-10 out of 10.  In a January 2014 addendum, the VA examiner reviewed the Veteran's pertinent service treatment records, including the Medical Evaluation Board proceedings, and noted the August 1997 fall.  The examiner also noted the Veteran's reports that his back pain progressively worsened over the years.  In the January 2014 addendum, the VA examiner opined that the Veteran's current diagnosis of a herniated disc with left lower extremity radiculopathy was due to a recent event or injury, and that it was less likely as not that a lumbar strain in 1994 would predispose the Veteran to a herniated disc in 2012.  The VA examiner concluded that the Veteran did not have any diagnosed residuals from the January 1994 lumbar strain.

In a March 2014 letter opinion, chiropractor Dr. J.H. opined that the in-service injuries the Veteran sustained in January 1994 in a lifting accident had led to his chronic back pain and current disabilities.  Dr. J.H. cited the research conducted by the president of biomechanics at Yale University, "A hypothesis of current back pain: Ligament subfailure injuries lead to muscle control dysfunction," as supporting the idea.  A copy of this article was also submitted by the Veteran.  At the April 2016 videoconference hearing, the Veteran testified that Dr. J.H. had reviewed a copy of the Veteran's records as well as information about the Howitzer weapon.

In June 2016, the Veteran submitted a statement from F.T.J., who was the Veteran's first sergeant at the time of the January 1994 accident.  F.T.J. noted that the Veteran immediately complained of back problems after the accident.  F.T.J. also reported that he has been the Director of Radiology at a hospital since 1977.  F.T.J. opined, "I believe according to my military knowledge of this weapon and my medical knowledge as Director of Radiology, that this weapon has caused [the Veteran] permanent damage...to his back...  I believe his injury to his back...has caused permanent damage and will have lasting effects."

Finally, in a June 2016 statement, Dr. G.A. noted the Veteran is still a current patient.  Dr. G.A. noted the Veteran sustained injuries which included his back while lifting machinery in January 1994, and stated the Veteran's "injuries at this time are deemed to be permanent."

The Board finds that the March 2014 opinion from Dr. J.H., the June 2016 opinion from Dr. G.A., and the June 2016 opinion from F.T.J., when considered with the totality of the evidence of record, are generally supportive of the Veteran's claim.  Dr. G.A. is a treating physician since at least 2012, and his available treatment notes repeatedly report the Veteran's back pain as chronic.  Dr. J.H. and F.T.J. both appear to have knowledge of the extent of the Veteran's in-service injury, and F.T.J. has also been shown to have medical knowledge from his employment as the Director of Radiology.  Finally, Dr. J.H. supported his medical opinion with applicable medical literature.  The negative nexus opinion by the VA examiner is based upon a review of the Veteran's full records; however, the VA examiner did not address the Veteran's consistent, continuing complaints of low back pain since the January 1994 injury, as reflected in the evidence of record outlined above.  Further, although the examiner noted the 1997 fall in a grocery store, he did not indicate what, if any, recent event or injury would account for the Veteran's current diagnosis.  

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's back injury in service and his current back disability.  Accordingly, the Board finds that a grant of service connection is warranted for a back disability.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a low back injury is reopened.

Entitlement to service connection for a back disability is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


